Citation Nr: 1439585	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-06 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to nonservice-connected (NSC) pension benefits.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims files is currently at the Lincoln, Nebraska RO.  

In January 2013, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary prior to final adjudication of the Veteran's NSC pension claim.

The Veteran was most recently examined in November 2011 with respect to his NSC disabilities.  His NSC disabilities were subsequently rated as follows: anxiety, 30 percent; low back pain, 10 percent; and otitis externa, noncompensable.  He is in receipt of service connection for bilateral hearing loss and is assigned a 10 percent rating.  During his January 2013 hearing, the Veteran specifically testified that his NSC disabilities have worsened in severity since the 2011 VA examinations.  As the Veteran's NSC disabilities have not met the threshold for a grant of NSC pension benefits, and he has contended a worsening in symptoms, the Board finds that a remand is necessary to afford the Veteran current examinations for his NSC disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA pension examination by an appropriate examiner(s) to determine the nature, extent and severity of each NSC disability, to include, but not limited to any anxiety, low back pain, and otitis externa.  

The purpose of the examination is to determine whether the non-service-connected disabilities have caused this particular Veteran to be unemployable.  All necessary tests must be performed.  The examiner must record pertinent medical complaints, symptoms, clinical findings, and comment on the functional limitation, if any, caused by each of the Veteran's non-service-connected disabilities. 

Following the examination, the examiner must prepare an opinion addressing whether the Veteran is permanently and totally disabled from the combined impact of his non-service-connected disabilities.  Specifically, the examiner must address whether the appellant is:

(a)  Unemployable as a result of a disability reasonably certain to continue throughout the life of the Veteran; or

(b)  Suffering from any disability or disabilities sufficient to render it impossible for the average person to follow a substantially gainful employment and such disability or disabilities will continue throughout the life of the Veteran; or

(c)  Suffering from any disease(s) or disorder(s) justifiably determined to render the Veteran permanently and totally disabled.

Each examiner must be provided access to the Veteran's claims folder, Virtual VA and VBMS files for review.  The examiner(s) must state whether such review was accomplished.  The examiner(s) must provide a discussion of the rationale for all opinions rendered with consideration of the pertinent medical and lay evidence of record.

2.  After completion of the above and any additional notice or development deemed necessary.  Calculate the combined evaluation of the Veteran's service-connected and nonservice-connected disabilities to determine if the issue of entitlement to nonservice-connected pension has become moot.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



